Citation Nr: 0003323	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability, and, if so, whether all of the evidence both 
old and new warrants the grant of service connection for that 
disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esquire


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision from 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). A notice of disagreement 
was received in October 1996. A statement of the case was 
issued in October 1996. A substantive appeal was received in 
December 1996.  


REMAND

In November 1997, the Board issued a decision that found that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a low back disability.  Upon receiving 
notification of that decision, the veteran appealed to the 
United States Court of Veterans Appeals (hereinafter the 
Court). [The name of the Court has since been changed to the 
United States Court of Appeals for Veterans Claims.]  On 
December 8, 1998, in the case of [citation redacted], 
the Court granted the parties' joint motion to remand the 
appeal to the Board.

Specifically, the parties agreed that the claim should be 
remanded and the case decided based on the pronouncements 
made by the U.S. Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  This case 
overturned the test for new and material evidence pronounced 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Following the Court's grant of the parties' joint motion, the 
Board and the veteran's attorney exchanged correspondence 
concerning VA medical records that the veteran alleged would 
alter materially his claim.  The veteran's attorney informed 
the Board that he would obtain those records and submit them 
to the Board.  The Board received those records, dating from 
January to February 1980, in December 1999.  RO consideration 
of evidence in the first instance is the veteran's right.  
Absent a waiver of that right, the Board cannot consider the 
above-referenced evidence (and, hence, the claim) at this 
time.  Accordingly, a remand is necessary to ensure that all 
due process requirements are met and that there is no 
prejudice to the veteran. 

Accordingly, this case is REMANDED to the RO for 
readjudication in accordance with Hodge, and for the RO to 
evaluate the medical evidence, not previously of record in 
this claim.


1. The RO should also review the VA 
treatment
records supplied by the veteran attorney. 

2. After undertaking and completing any 
additional
development warranted by the record, the 
RO should readjudicate the question of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim of entitlement to service 
connection for a low back disability in 
light of the additional evidence.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

3. If the benefits sought by the veteran 
are not granted 
to his satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


